Citation Nr: 0925163	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  02-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected generalized anxiety disorder.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION


The Veteran served on active duty from October 1968 to 
November 1970.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of January 2002 and September 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in San Juan, the Commonwealth of Puerto Rico 
(RO), which denied an evaluation in excess of 50 percent for 
service connected generalized anxiety disorder and denied 
TDIU.  The Veteran timely appealed the denials.  In January 
2006, the  Board denial the issues on appeal. 

The Veteran appealed the January 2006 Board decision to the 
Court of Appeals for Veterans Claims (Court).  A February 
2008 Memorandum Decision of the Court vacated the January 
2006 Board decision and remanded the case to the Board for 
additional reasons and bases.  

A letter was sent to the Veteran's attorney on December 19, 
2008, with a copy to the Veteran, in which the Veteran was 
given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  A 60 day extension was 
requested on behalf of the Veteran in March 2008 and was 
granted by the Board on March 20, 2008, with the deadline for 
submission of additional evidence being May 20, 2009.

According to a statement from the Veteran's attorney dated 
May 20, 2009, the Veteran has continued to receive 
psychiatric treatment since the Board's January 2006 
decision, and it was requested that these records be obtained 
and considered in conjunction with the claim.  

For the reasons indicated hereinbelow, the issues on appeal 
are REMANDED to the RO.    


REMAND

As noted above, there are available treatment records that 
have not been associated with the claims file.

Additionally, there is some conflict in the evidence on file 
as to the severity of the Veteran's service-connected 
generalized anxiety disorder; and the most recent VA 
compensation and pension examination report on file of the 
Veteran's service-connected generalized anxiety disorder is 
dated in April 2004, over 5 years ago.
Consequently, the Board finds that additional development is 
required prior to final adjudication of the issues on appeal.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the exact nature and severity of a 
disability.  See also 38 C.F.R. § 3.159 (2008).  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO must contact the Veteran and 
ask him to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him since April 2004, 
the date of the most recent medical 
evidence on file, for service-connected 
psychiatric disability.  After securing 
any appropriate consent from the Veteran, 
VA must obtain any such treatment records 
that have not previously been associated 
with the Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
Veteran, it must inform the Veteran of 
this and request him to provide copies of 
the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

2.  The RO will then schedule the Veteran 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected generalized anxiety 
disorder.  The following considerations 
will govern the examination:

a. The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the entirety of 
the claims file and examining the 
Veteran, the examiner must report on 
the following:

(1).  Determine the current 
symptomatology and severity of 
the service-connected 
generalized anxiety disorder 
under the criteria of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 
(2008).  

(2).  Provide an opinion, based 
on the examination findings and 
a review of the claims file, on 
whether the veteran's service-
connected psychiatric 
disability is severe enough to 
preclude him from obtaining and 
maintaining any form of gainful 
employment consistent with his 
education and occupational 
experience.

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state.

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed.  

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
the RO should review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

5.  After the above has been completed, 
as well as any additional indicated 
development, the RO must readjudicate the 
issues currently on appeal based on all 
relevant evidence on file, to include any 
additional evidence added as a result of 
this remand.  If either of the benefits 
sought on appeal remains denied, the 
Veteran and his attorney must be provided 
a Supplemental Statement of the Case and 
must be afforded an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).






This claim has been on appeal for a number of years and must 
be afforded expeditious treatment by the RO.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes); see M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

